
	
		III
		111th CONGRESS
		1st Session
		S. RES. 264
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2009
			Mr. Dodd (for himself,
			 Mr. Kerry, Mr.
			 Reid, Mr. McConnell,
			 Mr. Akaka, Mr.
			 Alexander, Mr. Barrasso,
			 Mr. Baucus, Mr.
			 Bayh, Mr. Begich,
			 Mr. Bennet, Mr.
			 Bennett, Mr. Bingaman,
			 Mr. Bond, Mrs.
			 Boxer, Mr. Brown,
			 Mr. Brownback, Mr. Bunning, Mr.
			 Burr, Mr. Burris,
			 Mr. Byrd, Ms.
			 Cantwell, Mr. Cardin,
			 Mr. Carper, Mr.
			 Casey, Mr. Chambliss,
			 Mr. Coburn, Mr.
			 Cochran, Ms. Collins,
			 Mr. Conrad, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 DeMint, Mr. Dorgan,
			 Mr. Durbin, Mr.
			 Ensign, Mr. Enzi,
			 Mr. Feingold, Mrs. Feinstein, Mr.
			 Franken, Mrs. Gillibrand,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mrs. Hagan, Mr.
			 Harkin, Mr. Hatch,
			 Mrs. Hutchison, Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johanns, Mr. Johnson, Mr.
			 Kaufman, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. LeMieux, Mr.
			 Leahy, Mr. Levin,
			 Mr. Lieberman, Mrs. Lincoln, Mr.
			 Lugar, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Ms. Mikulski,
			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of
			 Nebraska, Mr. Nelson of
			 Florida, Mr. Pryor,
			 Mr. Reed, Mr.
			 Risch, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Sanders, Mr. Schumer, Mr.
			 Sessions, Mrs. Shaheen,
			 Mr. Shelby, Ms.
			 Snowe, Mr. Specter,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Thune, Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Voinovich, Mr. Warner,
			 Mr. Webb, Mr.
			 Whitehouse, Mr. Wicker, and
			 Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the Caucus Room of the Russell
		  Senate Office Building as the Kennedy Caucus
		  Room.
	
	
		Whereas, during the last century, few rooms have borne
			 witness to as much history as the Caucus Room of the Russell Senate Office
			 Building;
		Whereas, during the last century, few families have played
			 as integral a role in the history of the United States as has the Kennedy
			 family;
		Whereas the Senate mourns the passing of Senator Edward
			 Moore Kennedy, one of the most accomplished, effective, and beloved Senators of
			 all time;
		Whereas Senator Edward Moore Kennedy played a role in
			 every major national debate during the last 50 years, serving as a constant
			 champion of the disadvantaged and overlooked;
		Whereas the legacy of Senator Edward Moore Kennedy
			 includes not only his prolific achievements on behalf of the people of the
			 United States, but the enduring friendships he formed with colleagues on both
			 sides of the aisle;
		Whereas the wit and passion of Senator Edward Moore
			 Kennedy and his perseverance in the face of adversity will be remembered in
			 equal measure to his impressive legislative and rhetorical skills;
		Whereas Senator Edward Moore Kennedy was part of a proud
			 family tradition of public service, which included 2 other distinguished
			 Senators;
		Whereas never before have 3 brothers served in the Senate,
			 and rarely have any 3 brothers served the United States so well;
		Whereas John Fitzgerald Kennedy served the people of
			 Massachusetts with distinction in the Senate, before being elected the 35th
			 President of the United States;
		Whereas Robert Francis Kennedy served the people of New
			 York with distinction in the Senate, after serving as the 64th Attorney
			 General;
		Whereas Edward Moore Kennedy served the people of
			 Massachusetts with distinction in the Senate for nearly half a century, acting
			 as a tireless advocate for those who might otherwise have been without an
			 advocate;
		Whereas the Senate has been greatly enriched by the
			 dedication, compassion, and talent of the 3 Kennedy brothers who served as
			 Senators;
		Whereas, in the Caucus Room of the Russell Senate Office
			 Building, the people of the United States have commemorated tragedy, celebrated
			 triumph, and held hearings of great importance on the most important issues
			 facing the Nation;
		Whereas it was in the Caucus Room of the Russell Senate
			 Office Building that both Senator John Fitzgerald Kennedy and Senator Robert
			 Francis Kennedy announced their intention to run for the office of the
			 President of the United States;
		Whereas a spirit of passionate advocacy and deep respect
			 for the institution of the Senate should govern the deliberations that take
			 place in the Caucus Room of the Russell Senate Office Building; and
		Whereas the Senate wishes to honor the life and work of
			 Senator Edward Moore Kennedy, to recognize the contributions of the 3 Kennedy
			 brothers who served as Senators, and to celebrate the spirit of public service
			 exemplified by the Kennedy family: Now, therefore, be it
		
	
		That the Senate designates room 325
			 of the Russell Senate Office Building, commonly referred to as the
			 Caucus Room, as the Kennedy Caucus Room, in
			 recognition of the service to the Senate and the people of the United States of
			 Senators Edward Moore Kennedy, Robert Francis Kennedy, and John Fitzgerald
			 Kennedy.
		
